Citation Nr: 1758385	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-05 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinea versicolor.  

2.  Entitlement to an initial compensable disability rating for residual scar of the abdomen status post abdominal hernia and bowel obstruction prior to February 11, 2014, and a rating in excess of 10 percent thereafter.  

3.  Entitlement to an initial compensable rating for linear residual surgical scar of the abdomen status post abdominal hernia and bowel obstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for tinea versicolor and assigned a 10 percent disability rating and granted service connection for a residual scar of the abdomen status post abdominal hernia and bowel obstruction and assigned a noncompensable disability rating, both effective 
October 1, 2009.  

In a February 2014 rating decision, the RO increased the disability rating for a residual scar of the abdomen status post abdominal hernia and bowel obstruction to 10 percent, effective February 11, 2014.  

In a February 2017 rating decision, the RO granted service connection for a linear residual surgical scar of the abdomen status post abdominal hernia and bowel obstruction and assigned a noncompensable disability rating, effective February 11, 2014. 


FINDINGS OF FACT

1.  The Veteran's service connected tinea versicolor affects 36 percent of his entire body.  

2.  Prior to February 11, 2014, the Veteran's 17 cm linear scar around the umbilicus was superficial and not painful.  

3.  From February 11, 2014, the Veteran's 17 cm and 1 cm scars around the umbilicus were superficial and one scar was painful.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for tinea versicolor have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2017).  

2.  The criteria for an initial compensable rating for a residual scar of the abdomen status post abdominal hernia and bowel obstruction prior to February 11, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2017).  

3.  From February 11, 2014, the criteria for a disability rating in excess of 
10 percent for residual scars of the abdomen status post abdominal hernia and bowel obstruction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2017).  

4.  The criteria for an initial compensable rating for a linear residual surgical scar of the abdomen status post abdominal hernia and bowel obstruction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The issues adjudicated herein stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

For the claims adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Furthermore, VA examinations were performed in July 2009, February 2014, November 2014, and January 2015.  These examinations were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's tinea versicolor and residual scars post abdominal hernia and bowel obstruction.  Next, the Board will proceed to the merits.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

Factual Background and Analysis

Tinea Versicolor

The Veteran filed a claim for tinea versicolor in July 2009.  The Veteran's tinea versicolor has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 as 
10 percent disabling since October 1, 2009 (the day following his discharge from active duty). 

Diagnostic Code 7806, in pertinent part, provides that a 10 percent rating is warranted for skin disability covering at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disability affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systematic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is given for a skin disability affecting more than 40 percent of the entire body or exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

The record reveals that the Veteran commenced treatment with the VA in May 2009 for complaints of a rash on his torso, which was worse during hot weather.  He was assessed with dermatomycosis tinea versicolor.  

A VA examination was performed in July 2009, at which time the Veteran reported that he had a skin disease over his upper chest, sides, and back of his neck and arms.  He was using topical medications.  The examiner assessed him with tinea versicolor.  Physical examination revealed skin lesions over 10 percent of his entire body and none of his exposed areas.  

The Veteran returned to the VA in February 2010 and complained of a rash on both of his legs.  Physical examination revealed scattered hyperpigmented flat and flaky lesions over his lower legs.  He was assessed with dermatomycosis tinea versicolor and prescribed topical medications.  

The Veteran submitted a statement from his VA physician dated in March 2012.  The VA physician indicated that he had been treated for tinea versicolor and the skin disability affected approximately 36 percent of his body, including his chest, face, and legs.  

The Veteran underwent a subsequent VA examination in February 2014, at which time the examiner assessed him with tinea versicolor over less than 5 percent of his entire body and none of his exposed area.  The Veteran noted his concerns that the VA examination did not reflect how severe his skin disability can become at times.  The Veteran has constant or near-constant treatment with topical medication, Selsum Blue shampoo.

The Veteran went for a subsequent VA examination in November 2014.  The examiner indicated that his tinea versicolor had not changed since his last 
VA examination.  He was using Selsun Blue, an over the counter dandruff shampoo, to treat his skin disability.  Physical examination revealed a rash over less than 1 percent of his total body and none of his exposed areas.  The Veteran used his finger to point out that when his rash was worse it involved his central upper chest and the base of the neck.  The examiner concluded that the skin disability would cover 5 percent of his total skin and 5 percent of his exposed skin when the base of the neck was considered.  The examiner noted the March 2012 VA physician statement indicating his skin rash covered 36 percent of his body and concluded that this increase was not a permanent worsening but an exacerbation.  

After a review of the evidence, the Board finds that the criteria for a rating of 
30 percent for tinea versicolor is warranted.  In this regard, the evidence reveals that the Veteran's skin disability fluctuates over time.  His treating VA physician concluded that his skin disability affected 36 percent of his total body, including his chest, face, and legs.  The Board acknowledges the July 2009, February 2014, and November 2014 VA examinations, in which the skin rash coverage was at the most 10 percent of his entire body and 5 percent of his exposed body and over his chest and neck.  However, treatment records dated in 2010 reveal that the Veteran also had the skin rash over his bilateral lower legs, which was not discussed by the February and November 2014 examiners.  Furthermore, the November 2014 examiner acknowledged that the Veteran had acute exacerbations of the rash but provided no rationale to support his conclusion that the exacerbation was not permanent.  Accordingly, the Board gives more probative weight to the Veteran's treating VA physician who concluded that the Veteran's skin disability affected 
36 percent of his total body.  As such, the Board finds that the Veteran's tinea versicolor is more nearly approximated by a 30 percent rating throughout the period on appeal.

A higher rating is not warranted because there is no evidence that the tinea versicolor affected more than 40 percent of his entire body or exposed areas or that there was constant or near-constant systemic therapy for any12-month period.  Indeed, the Veteran has only treated with topical therapy throughout the entire appeal period.  

The Board has considered all additional potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's tinea versicolor could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

In light of the above evidence, the Board finds that a 30 percent disability rating, but no higher, is warranted for the Veteran's service-connected tinea versicolor. 

Scars

The Veteran's residual scars of the abdomen status post abdominal hernia and bowel obstruction have been rated under Diagnostic Codes 7804 and 7805.  

Scars are rated by application of Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  

Diagnostic Code 7800 applies to burn scars or scars due to other causes of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

Pursuant to Diagnostic Code 7801, which applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 
20 percent disabling.  Id.  Scars in an area or areas exceeding 72 square inches 
(465 sq. cm.) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118.  A deep scar is one that is associated with underlying soft tissue damage. Id., Note 1.  

Pursuant to Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 
144 square inches (929 sq. cm.) or greater, warrant a 10 percent evaluation.  Per Note (1), a superficial scar is one not associated with underlying soft tissue damage.  Per note (2) if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under DC 7802.  38 C.F.R. § 4.118 

Pursuant to Diagnostic Code 7804, which applies to unstable or painful scars, a 
10 percent rating is warranted for one or two scars that are unstable or painful; a 
20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3. 

According to Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In the present case, a VA examination was performed in July 2009, at which time the examiner assessed the Veteran with status post abdominal hernia surgery with one residual scar and status post bowel obstruction post-operative.  Physical examination revealed a scar on the anterior trunk located at the mid abdomen from surgery.  It was a linear scar and the entire scar measured 17 cm by .3 cm.  The scar was not painful on examination, it did not limit the Veteran's motion, and there was no limitation of function due to the scar.  The scar was deemed superficial with no underlying tissue damage or skin breakdown.  

The Veteran underwent subsequent VA examinations in February 2014 and November 2014, at which time the examiners assessed him with a painful 17 cm scar.  

The Veteran went to a VA examination in January 2015, at which time he was assessed with status post exploratory surgery for small bowel obstruction, repair of incarcerated internal hernia with release of constricting adhesions.  At that time, the examiner noted two linear scars around the umbilicus, one 17 cm and one 1 cm.  One scar was painful and mildly tender to touch.  

After a review of the evidence, the Board finds that a compensable rating is not warranted prior to February 11, 2014.  In this regard, the July 2009 examiner noted the Veteran had one linear, 17 cm scar, which was not painful and there was no skin breakdown.  A higher rating is not warranted because there is no indication that there were one or two scars that were unstable or painful.  

As of February 11, 2014, the Board finds that a rating in excess of 10 percent for the 17 cm or a compensable rating for the 1 cm scar is not warranted.  In this regard, the February and November 2014 examiners noted that the 17 cm scar was painful.  During the January 2015, the examiner noted that there were two scars but only noted one painful scar.  Regardless, there is no indication that the Veteran has three or four scars that are unstable or painful to warrant a higher 20 percent rating.  

The Board has considered all additional potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's residual scars could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  In this regard, there is no indication that the Veteran has scars which are at least 6 square inches, 12 square inches, or 144 square inches.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7805.  

The Board acknowledges the Veteran's statements in his Notice of Disagreement (NOD) and Substantive Appeal, or Form 9, in which he complained of heartburn, regurgitation, GERD [gastroesophageal reflux disease], and IBS [Irritable Bowel Syndrome] as a result of his bowel and hernia surgeries.  However, the Veteran is already service connected for IBS with GERD and adhesions.  Furthermore, during a January 2015 VA examination, the examiner concluded that there were no other residuals of the Veteran's internal/obstructive bowel or internal hernia surgeries except the abdominal scar.  

Accordingly, the Board finds that a compensable rating for the Veteran's residual scar prior to February 11, 2014, is not warranted, and a rating in excess of 
10 percent for the residual scar of the abdomen status post abdominal hernia and bowel obstruction is not warranted.  Furthermore, the Board finds that a compensable rating for the second linear residual surgical scar of the abdomen post abdominal hernia and bowel obstruction is not warranted.  


ORDER

An initial 30 percent disability rating for tinea versicolor is granted.  

An initial compensable rating prior to February 11, 2014, and a rating in excess of 10 percent thereafter, for a residual scar of the abdomen status post abdominal hernia and bowel obstruction is denied.  

An initial compensable rating for a linear residual surgical scar of the abdomen status post abdominal hernia and bowel obstruction is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


